DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/22 has been entered.

Status of Claims
The amendment filed 1/6/22 is acknowledged. Claims 1, 2, 4-11, 13-17, 19 and 22-31 are pending. Claims 1, 14, 19 have been amended. Claim 31 is new. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pair of protrusions configured for mounting” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 2, 4-11, 13-17, 19 and 22-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, 14, and 19 and 31 (2, 4-11, 13, 15-17 and 22-30 by dependency) recites that a temperature sensor comprising a “pair of protrusions” configured for “mounting”. Examiner notes that the Specification does not mention any protrusions let alone protrusions that are configured to mount the sensor.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-2, 4-5, 13-15, 19, 22-24, 28-31  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Curti et al. [US 2009/0306529 A1 – previously cited] further in view of Pickler et al. [US 2010/0145166 A1 – previously cited], further in view of Rapoport et al. [US 6,165,133 – previously cited] further in view of Yamamori et al. [US 2009/0069646 A1 – previously cited], further in view of Appelt et al. (US 2005/0001728 A1), hereinafter Appelt.
Regarding claim 1, Curti discloses an airway adaptor comprising: a gas passage into which a respiratory gas of a subject is to flow [Abstract, para. 0021, 0058-0062, 0077-0079; Figure 1-3C, 10-11, where nasal cannulas (prongs 33), center cannula (cannula 31’), and lower cannula (pressure sensing tube 51) make up a gas passage into which respiratory gas of the subject flows]; a respiratory gas introducing portion which is configured to guide the respiratory gas expired from at least one of nostrils and a mouth of the subject, to the gas passage [para. 0058, 0064 where nasal cannulas (prongs 33) and lower cannula (pressure sensing tube 51) can be interpreted as the respiratory gas introducing portions], and which includes: a wall facing the mouth of the subject and defining an inner cavity (figure 9 shows dotted inner cavity surrounded by wall, the inner cavity itself can be considered to have an inner wall that faces the mouth of a subject when in use) so as to retain the respiratory gas from the mouth of the subject therein (Examiner notes this is a functional limitation that holds no patentable weight; the inner cavity shown in figure 9 is configured to retain respiratory gas as pressure sensing tube 51 is in contact with sad gas – paragraph 0077); an airway case [para. 0018, 0021-0023, Figure 3A where branches 13, 15, 21 make up an airway case]; and a temperature sensor mounted on the airway case, the temperature sensor including a base portion that is disposed outside of the inner cavity [para. 0067, leads 9 or 11, or circuit “C” can be considered a base portion that is outside of the inner cavity; Figure 3A] and a heat sensitive portion that extends towards an inner cavity of the respiratory gas introducing portion for detecting a temperature change of the respiratory gas expired from the nostrils of the 
It is noted that Curti does not explicitly describe the mounds mounted on branches 13, 15, and 21 [Figure 11] as thermistors 3, 5, and 7.  However, thermistors 3, 5, and 7 of Figure 3A are positioned similarly as the mounds illustrated in Figure 11.  Furthermore, Curti describes thermistors 3, 5, and 7 as being joined to the branches in any manner known in the art for example by soldering, taping, brazing or welding and the outer layer of the thermistors may have a layer of heat shrink material in order to provide some level of insulation from the environment [para. 0065].  Joining the thermistors to the branches along with an outer layer of heat shrink material can give the thermistor an appearance of a mound.  Therefore, it is understood that the mounds, correspond to thermistors 3, 5, and 7. 
It is noted that Curti does not explicitly indicate that the thermistors themselves are IN the nasal cannula or IN the gas passage such that a tip end of the heat sensitive portion is exposed in the inner cavity. Pickler teaches that it is well known in the art to mount thermistors within a nasal cannula so that a tip end portion of the heat sensitive portion is exposed in the inner cavity so that the thermistor is directly warmed and cooled by inhaled and exhaled air and produce measurable changes related to breathing [paragraph 0022; as the thermistor is mounted within the cannula, the heat sensitive portion is exposed to the inner cavity]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device of Curti to include thermistors within nasal cannula [i.e. projected into the respiratory gas introducing portion] so that the thermistor is directly warmed and cooled by inhaled and exhaled air and produce measurable changes related to breathing.
It is noted that Curti in view of Pickler do not explicitly mention that the thermistors extend into the nasal cannula through a hole formed in a wall of the respiratory gas introducing portion, and that 
Rapoport teaches that it is known in the art to introduce thermistors into nasal cannula via a hole in the wall of the cannula (column 3 lines 34-37; figure 3; thermistor 24 introduced within nasal cannula via dashed lines, and lower portion of thermistor 16 outside of the cannula – a hole through the wall is implied. Examiner further notes that a hole through the wall would communicate with the inner cavity, as the purpose of the hole is to introduce a thermistor into the inner cavity). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the adaptor of Curti in view of Pickler to include introducing the sensors into the cannula via a hole in the wall, the wall being formed with a hole extending through the wall and communicating with the inner cavity as the substitution of one method of introducing temperature sensors into a cavity of a nasal cannula for another would yield predictable results of keeping said sensors in place and in communication with a subjects breath, to one of ordinary skill in the art.
Rappaport further teaches that thermistors can be relatively expensive and thus can be mounted detachably from the relatively inexpensive components (column 2 lines 40-49). It would have been obvious to one of ordinary skill in the art at the time the invention was made, to have modified the adaptor of Curti in view of Pickler in view of Rappaport to include wherein the sensor is mounted to be attachable to and detachable from the airway case in order to preserve relative expensive components for re-use and also to allow for adjustment of the temperature sensor to maintain proper positioning. 
It is noted that Curti in view of Pickler, further in view of Rapoport do not explicitly mention that the wall configured to face the mouth of the subject is a cup-shaped mouth guide. Yamamori teaches the use of a cup shaped mouth guide [figures 1-5, element 15/15A] to obtain and guide respiratory 
Curti in view of Pickler, further in view of Rapoport, further in view of Yamamori do not mention that the temperature sensor comprises a pair of protrusions configured for mounting the sensor on an airway case.
Appelt teaches a temperature sensor assembly with a pair of protrusions (figure 5 and 6; two raised protrusions around screws 209 that help secure the temperature sensor assembly to an air providing facemask) that a configured to mount the sensor on an air providing face mask (figure 4, 5, claim 22). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the adaptor Curti in view of Pickler, further in view of Rapoport, further in view of Yamamori to include a pair of protrusions configured for mounting the sensor on an airway case in order to securely mount the sensor.


Regarding claim 2, Curti in view of Pickler, further in view of Rapoport, further in view of Yamamori further in view of Appelt discloses all of the claim limitations, as applied to claim 1 above.  Curti further discloses the respiratory gas introducing portion includes: a nasal cannula which is configured to guide the respiratory gas expired from the nostrils of the subject, to the gas passage [0021, 0058, 0064, Figure 7 where nasal cannulas (prongs 33) guide the respiratory gas expired from the nostrils of the subject to the gas passage]. Yamamori further discloses the mouth guide which is configured to guide the respiratory gas expired from the mouth of the subject, to the gas passage [paragraph 000045, 0048, figure 2]. 
Regarding claim 4, Curti in view of Pickler, further in view of Rapoport, further in view of Yamamori further in view of Appelt discloses all of the claim limitations, as applied to claim 1 above.  Curti further discloses the respiratory gas introducing portion includes a branch gas passage which is connectable to a pressure sensor portion for measuring a pressure generated by the respiratory gas [para. 0079-0080, Figure 11 see center cannula (cannula 31’) can be interpreted as the branch gas passage which is connected to both the nasal cannulas (prongs 33) and the lower cannula (oral pressure sensing cannula 51) and pressure sensor 1]. 
Regarding claim 5, Curti in view of Pickler, further in view of Rapoport, further in view of Yamamori further in view of Appelt discloses all of the claim limitations, as applied to claim 4 above.  Curti further discloses the respiratory gas introducing portion is a nasal cannula which is configured to guide the respiratory gas expired from the nostrils of the subject, to the gas passage [0021, 0058, 0064, Figure 7 where nasal cannulas (prongs 33) guide the respiratory gas expired from the nostrils of the subject to the gas passage]. 
Regarding claim 13, Curti in view of Pickler, further in view of Rapoport, further in view of Yamamori further in view of Appelt discloses all of the claim limitations, as applied to claim 1 above.  Curti further discloses the respiratory gas introducing portion is a mouth guide which is configured to guide the respiratory gas expired from the mouth of the subject, to the gas passage [para. 0077-0078, Figures 11 where lower cannula (oral pressure sensing tube 51) can be interpreted as a mouth guide which guides the respiratory gas expired from the mouth of the subject to the gas passage]. 
Regarding claim 14, Curti discloses a biological information acquiring system comprising: a gas passage into which a respiratory gas of a subject is to flow [Abstract, para. 0021, 0058-0062, 0077-0079; Figure 1-3C, 10-11, where nasal cannulas (prongs 33), center cannula (cannula 31’), and lower cannula (pressure sensing tube 51) make up a gas passage into which respiratory gas of the subject flows]; a nasal cannula which is configured to guide the respiratory gas expired from nostrils of the subject, to the 
It is noted that Curti does not explicitly describe the mounds mounted on branches 13, 15, and 21 [Figure 11] as thermistors 3, 5, and 7.  However, thermistors 3, 5, and 7 of Figure 3A are positioned similarly as the mounds illustrated in Figure 11.  Furthermore, Curti describes thermistors 3, 5, and 7 as being joined to the branches in any manner known in the art for example by soldering, taping, brazing or welding and the outer layer of the thermistors may have a layer of heat shrink material in order to provide some level of insulation from the environment [para. 0065].  Joining the thermistors to the 
It is noted that Curti does not explicitly indicate that the thermistors themselves are IN the nasal cannula or IN the gas passage. Pickler teaches that it is well known in the art to mount thermistors within a nasal cannula so that a tip end portion of the heat sensitive portion is exposed in the inner cavity so that the thermistor is directly warmed and cooled by inhaled and exhaled air and produce measurable changes related to breathing [paragraph 0022; as the thermistor is mounted within the cannula, the heat sensitive portion is exposed to the inner cavity]. It would have been obvious to one of ordinary skill in the art, at the time the invention was made, at the time of filing to have modified the system of Curti to include thermistors within nasal cannula [i.e. projected into the respiratory gas introducing portion] so that the thermistor is directly warmed and cooled by inhaled and exhaled air and produce measurable changes related to breathing.  
It is noted that Curti in view of Pickler do not explicitly mention that the thermistors extend into the nasal cannula through a hole formed in a wall of the respiratory gas introducing portion.  Further, while Curti teaches that the temperature sensor is mounted to allow relative adjustment for proper positioning of the sensor (paragraph 0018, 0022), Curti in view of Pickler does not explicitly mention that the sensor is mounted to be attachable to and detachable from the airway case.
Rapoport teaches that it is known in the art to introduce thermistors into nasal cannula via a hole in the wall of the cannula (column 3 lines 34-37; figure 3; thermistor 24 introduced within nasal cannula via dashed lines, and lower portion of thermistor 16 outside of the cannula – a hole in the wall is implied).). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the system of Curti in view of Pickler to include introducing the sensors into the cannula via a hole in the wall of the cannula as the substitution of one method of introducing temperature sensors into a cavity of a nasal cannula for another would yield predictable results of 
Rappaport further teaches that thermistors can be relatively expensive and thus can be mounted detachably from the relatively inexpensive components (column 2 lines 40-49). It would have been obvious to one of ordinary skill in the art at the time the invention was made, to have modified the system of Curti in view of Pickler in view of Rappaport to include wherein the sensor is mounted to be attachable to and detachable from the airway case in order to preserve relative expensive components for re-use and also to allow for adjustment of the temperature sensor to maintain proper positioning. 
It is noted that Curti in view of Pickler, further in view of Rapoport do not explicitly mention that the wall configured to face the mouth of the subject is a cup-shaped mouth guide. Yamamori teaches the use of a cup shaped mouth guide [figures 1-5, element 15/15A] to obtain and guide respiratory gases from the mouth [paragraph 0045, 0048]. It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the system of Curti in view of Pickler, further in view of Rapoport wherein the wall configured to face the mouth of the subject is a cup-shaped mouth guide in order to collect and guide the exhaled gases from the mouth.
Curti in view of Pickler, further in view of Rapoport, further in view of Yamamori do not mention that the temperature sensor comprises a pair of protrusions configured for mounting the sensor on an airway case.
Appelt teaches a temperature sensor assembly with a pair of protrusions (figure 5 and 6; two raised protrusions around screws 209 that help secure the temperature sensor assembly to an air providing facemask) that a configured to mount the sensor on an air providing face mask (figure 4, 5, claim 22). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the system Curti in view of Pickler, further in view of Rapoport, further in view of 


Regarding claim 15, Curti in view of Pickler, further in view of Rapoport, further in view of Yamamori further in view of Appelt discloses all of the claim limitations, as applied to claim 14 above.  Curti further discloses a pressure sensor which includes: a branch gas passage which is configured to guide a pressure generated by the respiratory gas expired from the nostrils [para. 0079-0080, Figure 1 and 11 see center cannula (cannula 31’) which can be interpreted as a branch gas passage configured to guide a pressure generated by the respiratory gas expired from the nostrils]; a pressure sensor portion [Abstract, para. 0050-0052, 0054, 0075, 0077, 0079, Figure 1, see the following excerpt: “the nasal and oral inlets of the cannula which receive the air flow indicative of pressure changes which effect the pressure sensor.  The nasal pressure sensor is provided in conjunction with the oral pressure sensor, via the cannula, to provide a pressure signal…” (see para. 0051)]; and a respiratory pressure acquiring section, wherein the branch gas passage is connected to the nasal cannula [para. 0054, 0075, Figure 8]. 
Regarding claim 19, Curti discloses an oxygen mask comprising: a gas passage into which a respiratory gas of a subject is to flow [Abstract, para. 0021, 0058-0062, 0077-0079; Figure 1-3C, 10-11, where nasal cannulas (prongs 33), center cannula (cannula 31’), and lower cannula (pressure sensing tube 51) make up a gas passage into which respiratory gas of the subject flows]; a respiratory gas introducing portion which is configured to guide the respiratory gas expired from at least one of nostrils and a mouth of the subject, to the gas passage [para. 0058, 0064 where nasal cannulas (prongs 33) and lower cannula (pressure sensing tube 51) can be interpreted as the respiratory gas introducing portions]; and which includes: an inner cavity through which the respiratory gas is guided to the gas passage, a wall defining the inner cavity (figure 6 shows dotted inner cavity surrounded by wall); an 
It is noted that Curti does not explicitly describe the mounds mounted on branches 13, 15, and 21 [Figure 11] as thermistors 3, 5, and 7.  However, thermistors 3, 5, and 7 of Figure 3A are positioned similarly as the mounds illustrated in Figure 11.  Furthermore, Curti describes thermistors 3, 5, and 7 as being joined to the branches in any manner known in the art for example by soldering, taping, brazing or welding and the outer layer of the thermistors may have a layer of heat shrink material in order to provide some level of insulation from the environment [para. 0065].  Joining the thermistors to the branches along with an outer layer of heat shrink material can give the thermistor an appearance of a mound.  Therefore, it is understood that the mounds, correspond to thermistors 3, 5, and 7.

It is noted that Curti in view of Pickler do not explicitly mention that the thermistors extend into the nasal cannula through a hole formed in a wall of the respiratory gas introducing portion.  Further, while Curti teaches that the temperature sensor is mounted to allow relative adjustment for proper positioning of the sensor (paragraph 0018, 0022), Curti in view  of Pickler does not explicitly mention that the sensor is mounted to be attachable to and detachable from the airway case.
 Rapoport teaches that it is known in the art to introduce thermistors into nasal cannula via a hole in the wall of the cannula (column 3 lines 34-37; figure 3; thermistor 24 introduced within nasal cannula via dashed lines, and lower portion of thermistor 16 outside of the cannula – a hole in the wall is implied). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the mask of Curti in view of Pickler to include introducing the sensors into the cannula via a hole in the wall of the cannula as the substitution of one method of introducing temperature sensors into a cavity of a nasal cannula for another would yield predictable results of keeping said sensors in place and in communication with a subjects breath, to one of ordinary skill in the art.

It is noted that Curti in view of Pickler, further in view of Rapoport do not explicitly mention that the wall configured to face the mouth of the subject is a cup-shaped mouth guide. Yamamori teaches the use of a cup shaped mouth guide [figures 1-5, element 15/15A] to obtain and guide respiratory gases from the mouth [paragraph 0045, 0048]. It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the mask of Curti in view of Pickler, further in view of Rapoport wherein the wall configured to face the mouth of the subject is a cup-shaped mouth guide in order to collect and guide the exhaled gases from the mouth.
Curti in view of Pickler, further in view of Rapoport, further in view of Yamamori do not mention that the temperature sensor comprises a pair of protrusions configured for mounting the sensor on an airway case.
Appelt teaches a temperature sensor assembly with a pair of protrusions (figure 5 and 6; two raised protrusions around screws 209 that help secure the temperature sensor assembly to an air providing facemask) that a configured to mount the sensor on an air providing face mask (figure 4, 5, claim 22). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the mask of Curti in view of Pickler, further in view of Rapoport, further in view of Yamamori to include a pair of protrusions configured for mounting the sensor on an airway case in order to securely mount the sensor.
Regarding claim 22, Curti in view of Pickler, further in view of Rapoport, further in view of Yamamori further in view of Appelt discloses all of the claim limitations, as applied to claims 1.  Rapoport further discloses a second heat sensitive portion is configured to project into the gas passage through a through hole formed in a side face of the gas passage (column 3 lines 34-37; figure 3; in light of the combination of Curti, Pickler and Rapoport, all three sensors taught by Curti, i.e. three heat sensitive portions, would be projected through a hole in the wall of the cannula).
Regarding claim 23, Curti in view of Pickler, further in view of Rapoport, further in view of Yamamori further in view of Appelt discloses all of the claim limitations, as applied to claims 14.  Rapoport further discloses a second heat sensitive portion is configured to project into the gas passage through a through hole formed in a side face of the gas passage (column 3 lines 34-37; figure 3; in light of the combination of Curti, Pickler and Rapoport, all three sensors taught by Curti, i.e. three heat sensitive portions, would be projected through a hole in the wall of the cannula).
Regarding claim 24, Curti in view of Pickler, further in view of Rapoport, further in view of Yamamori further in view of Appelt discloses all of the claim limitations, as applied to claims 19.  Rapoport further discloses a second heat sensitive portion is configured to project into the gas passage through a through hole formed in a side face of the gas passage (column 3 lines 34-37; figure 3; in light of the combination of Curti, Pickler and Rapoport, all three sensors taught by Curti, i.e. three heat sensitive portions, would be projected through a hole in the wall of the cannula).
Regarding Claims 28-30, Curti in view of Pickler, further in view of Rapoport, further in view of Yamamori further in view of Appelt discloses all of the claim limitations, as applied to claims 1, 14 and 19. Rappaport further discloses wherein a diameter of the hole is larger than a diameter of the heat sensitive portion (column 3 lines 34-37; figure 3, the diameter of the heat sensitive must be smaller than the hole as it is being introduced through the hole). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the invention of Curti in view of Pickler further in view of 
Regarding claim 31, Curti discloses an airway adaptor comprising: a gas passage into which a respiratory gas of a subject is to flow [Abstract, para. 0021, 0058-0062, 0077-0079; Figure 1-3C, 10-11, where nasal cannulas (prongs 33), center cannula (cannula 31’), and lower cannula (pressure sensing tube 51) make up a gas passage into which respiratory gas of the subject flows]; a respiratory gas introducing portion which is configured to guide the respiratory gas expired from at least one of nostrils and a mouth of the subject, to the gas passage [para. 0058, 0064 where nasal cannulas (prongs 33) and lower cannula (pressure sensing tube 51) can be interpreted as the respiratory gas introducing portions], and which includes: a wall facing the mouth of the subject and defining an inner cavity (figure 9 shows dotted inner cavity surrounded by wall, the inner cavity itself can be considered to have an inner wall that faces the mouth of a subject when in use) so as to retain the respiratory gas from the mouth of the subject therein (Examiner notes this is a functional limitation that holds no patentable weight; the inner cavity shown in figure 9 is configured to retain respiratory gas as pressure sensing tube 51 is in contact with sad gas – paragraph 0077); an airway case [para. 0018, 0021-0023, Figure 3A where branches 13, 15, 21 make up an airway case]; and a temperature sensor mounted on the airway case, the temperature sensor including a base portion that is disposed outside of the inner cavity [para. 0067, leads 9 or 11, or circuit “C” can be considered a base portion that is outside of the inner cavity; Figure 3A] and a heat sensitive portion that extends towards an inner cavity of the respiratory gas introducing portion for detecting a temperature change of the respiratory gas expired from the nostrils of the subject [para. 0017-0018, 0021-0023, 0058-0062, Figures 1-3A, 10-12 where the heat sensitive portion of the temperature sensor, thermistors 3, 5, and 7, are mounted on branches 13, 15, and 21, thermistors 3 and 5 project toward the nasal cannulas which are the respiratory gas introducing portion].  

It is noted that Curti does not explicitly indicate that the thermistors themselves are IN the nasal cannula or IN the gas passage such that a tip end of the heat sensitive portion is exposed in the inner cavity. Pickler teaches that it is well known in the art to mount thermistors within a nasal cannula so that a tip end portion of the heat sensitive portion is exposed in the inner cavity so that the thermistor is directly warmed and cooled by inhaled and exhaled air and produce measurable changes related to breathing [paragraph 0022; as the thermistor is mounted within the cannula, the heat sensitive portion is exposed to the inner cavity]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device of Curti to include thermistors within nasal cannula [i.e. projected into the respiratory gas introducing portion] so that the thermistor is directly warmed and cooled by inhaled and exhaled air and produce measurable changes related to breathing.
It is noted that Curti in view of Pickler do not explicitly mention that the thermistors extend into the nasal cannula through a hole formed in a wall of the respiratory gas introducing portion, and that that the wall is formed with a hole extending through the wall and communicating with the inner cavity.  Further, while Curti teaches that the temperature sensor is mounted to allow relative adjustment for proper positioning of the sensor (paragraph 0018, 0022), Curti in view of Pickler does not explicitly mention that the sensor is mounted to be attachable to and detachable from the airway case.

Rappaport further teaches that thermistors can be relatively expensive and thus can be mounted detachably from the relatively inexpensive components (column 2 lines 40-49). It would have been obvious to one of ordinary skill in the art at the time the invention was made, to have modified the adaptor of Curti in view of Pickler in view of Rappaport to include wherein the sensor is mounted to be attachable to and detachable from the airway case in order to preserve relative expensive components for re-use and also to allow for adjustment of the temperature sensor to maintain proper positioning. 
It is noted that Curti in view of Pickler, further in view of Rapoport do not explicitly mention that the wall configured to face the mouth of the subject is a cup-shaped mouth guide. Yamamori teaches the use of a cup shaped mouth guide [figures 1-5, element 15/15A] to obtain and guide respiratory gases from the mouth [paragraph 0045, 0048]. It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the adaptor of Curti in view of Pickler, further in view of Rapoport wherein the wall configured to face the mouth of the subject is a cup-shaped mouth guide in order to collect and guide the exhaled gases from the mouth.

Appelt teaches a temperature sensor assembly with a pair of protrusions (figure 5 and 6; two raised protrusions around screws 209 that help secure the temperature sensor assembly to an air providing facemask; Examiner notes these protrusions can be used to mount to other surfaces as well) that a configured to mount the sensor on an air providing face mask (figure 4, 5, claim 22). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the adaptor Curti in view of Pickler, further in view of Rapoport, further in view of Yamamori to include a pair of protrusions configured for mounting the sensor on a variety of components including a light introducing portion in order to securely mount the sensor.

Claims 6-11, 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Curti et al. [US 2009/0306529 A1] in view of in view of Pickler et al. [US 2001/0145166 A1], further in view of Rapoport et al. [US 6,165,133], further in view of Yamamori, further in view of Appelt further in view of Yamamori et al. [US 2004/0206907 A1], hereinafter Yamamori2004.
Regarding claim 6, Curti in view of Pickler, further in view of Rapoport further in view of Yamamori further in view of Appelt discloses all of the claim limitations, as applied to claim 1 above.  Curti in view of Pickler further in view of Rapoport fails to explicitly disclose a carbon dioxide sensor.  Yamamori2004 teaches an airway adaptor further comprising: a carbon dioxide concentration measuring sensor which is configured to detect a concentration of carbon dioxide of the respiratory gas flowing into the gas passage [para. 0083, Figure 1 and 5 where the elements of the carbon dioxide sensor are]. Curti and Yamamori2004 are combinable because both deal with respiratory devices.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the airway device of 
Regarding claim 7, Curti in view of Pickler, further in view of Rapoport further in view of Yamamori, further in view of Appelt further in view of Yamamori2004 above discloses all of the claim limitations, as applied to claim 6 above and further teaches the heat sensitive portion extending into the gas passage.  The combination fails to explicitly disclose an optical sensor.  Yamamori2004 further teaches a carbon dioxide concentration measuring sensor includes a light measurement supporting portion which is mounted on an airway case, the light measurement supporting portion includes a light-emitting element and a light-receiving element which are mounted on the airway case so as to sandwich a gas passage, and which are opposed to each other on an optical axis across the gas passage [para. 0083, Figure 1 and 5].
Yamamori2004 does not teach placing sensors or any other object in the optical path.  Furthermore, it would have been obvious to keep the optical path clear in order to accurately measure the sensed optical signal.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to place the components of the temperature sensor (which includes the heat sensitive portion) at a position which does not interrupt the optical axis of the carbon dioxide sensor.        
Regarding claim 8, Curti in view of Pickler, further in view of Rapoport further in view of Yamamori, further in view of Appelt further in view of Yamamori2004 discloses all of the claim limitations, as applied to claim 7 above.  Curti further discloses the temperature sensor includes a temperature measurement supporting portion which is attachable to and detachable from the cannula [Figures 9 and 10]. The combination teaches modifying the cannula with the light-emitting element and light-detecting elements of Yamamori2004  (see rejection of claim 7). Therefore, the combination further teaches the temperature sensor includes a temperature measurement supporting portion which is attachable to and detachable from the light measurement supporting portion of the carbon dioxide concentration measuring sensor.    
Regarding claim 9, Curti in view of Pickler, further in view of Rapoport further in view of Yamamori further in view of Appelt discloses all of the claim limitations, as applied to claim 1 above.  Curti in view of Pickler further in view of Rapoport further in view of Yamamori fails to explicitly disclose a carbon dioxide sensor.  Yamamori2004 teaches an airway adaptor further comprising: a sample tube which is connected to the respiratory gas introducing portion, which is configured to suck part of the respiratory gas flowing into the gas passage, and which is connectable to a carbon dioxide concentration measuring section that is configured to detect a concentration of carbon dioxide of the sucked respiratory gas [para. 7-8]. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the airway case of Curti to incorporate the carbon dioxide sensor of Yamamori as added diagnostic information.  Curti suggests a link between carbon dioxide monitoring and sleep monitoring.  Therefore, the carbon dioxide sensor of Yamamori2004 could provide added diagnostic information which could aid the sleep monitoring of Curti.    
Regarding claim 10, the Curti in view of Pickler, further in view of Rapoport further in view of Yamamori further in view of Appelt further in view of Yamamori2004 teaches all of the claim limitations, as applied to claim 9 above.  Curti further discloses the respiratory gas introducing portion includes a branch gas passage which is connectable to a pressure sensor portion for measuring a pressure generated by the respiratory 
Regarding claim 11, Curti in view of Pickler, further in view of Rapoport further in view of Yamamori further in view of Appelt further in view of Yamamori2004 teaches all of the claim limitations, as applied to claim 10 above.  Curti further discloses the respiratory gas introducing portion is a nasal cannula which is configured to guide the respiratory gas expired from the nostrils of the subject, to the gas passage [para. 0058, 0064, Figure 3C see cannula 31]. 
Regarding claim 16, Curti in view of Pickler, further in view of Rapoport further in view of Yamamori further in view of Appelt discloses all of the claim limitations, as applied to claim 14 above.  Curti in view of Pickler, further in view of Rapoport further in view of Yamamori fails to explicitly disclose a carbon dioxide sensor.  Yamamori2004 teaches a biological information acquiring system further comprising: a carbon dioxide concentration measuring sensor which is configured to detect a concentration of carbon dioxide of the respiratory gas of the subject, and which is attachable to the airway case, wherein the controller controls an operation process of the carbon dioxide concentration measuring sensor [para. 0083, Figures 1, 5, and 7A where the elements of the carbon dioxide sensor are mountable to airway case 12]. 
Curti and Yamamori2004 are combinable because both deal with respiratory devices.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the airway case of Curti in view of Pickler, further in view of Rapoport further in view of Yamamori to incorporate the carbon dioxide sensor of Yamamori2004 as added diagnostic information.  Curti suggests a link between carbon dioxide monitoring and sleep monitoring.  Therefore, the carbon dioxide sensor of Yamamori2004 could provide added diagnostic information which could aid the sleep monitoring of Curti.    
Regarding claim 17, Curti in view of Pickler, further in view of Rapoport further in view of Yamamori further in view of Appelt discloses all of the claim limitations, as applied to claim 14 above.  Curti fails to explicitly 
Curti and Yamamori2004 are combinable because both deal with respiratory devices.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the airway case of Curti in view of Pickler, further in view of Rapoport further in view of Yamamori to incorporate the carbon dioxide sensor of Yamamori2004 as added diagnostic information.  Curti suggests a link between carbon dioxide monitoring and sleep monitoring.  Therefore, the carbon dioxide sensor of Yamamori2004 could provide added diagnostic information which could aid the sleep monitoring of Curti.  The addition of the vacuum passage allows for the sample to be efficiently routed to the carbon dioxide sensor for enhanced sensing.    

Claims 25-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Curti et al. [US 2009/0306529 A1] in view of Pickler et al. [US 2001/0145166 A1] , further in view of Rapoport et al. [US 6,165,133], further in view of Yamamori, further in view of Appelt, further in view of Shaw [US 3,980,073].
Regarding claims 25-27, Curti in view of Pickler, further in view of Rapoport further in view of Yamamori further in view of Appelt discloses all of the claim limitations, as applied to claims 1, 14, and 19.  Curti in view of Pickler, further in view of Rapoport further in view of Yamamori further in view of Appelt fails to explicitly disclose the heat sensitive portion is a rod-like shaped portion of the temperature sensor. According to Shaw, it is well-known to construct a heat sensitive portion of a temperature sensor as a rod-like shaped portion [col. 2, 

Response to Arguments
Regarding 35 U.S.C. § 112A rejections, Applicant’s amendments have been fully considered. The previous rejections are withdrawn. Examiner notes that addition rejections are presented.
Regarding 35 U.S.C. § 103 rejections, Applicant argues that the cited prior art fails to teach a temperature sensor with protrusions. Examiner agrees. The previous rejection is withdrawn. However, upon further search and consideration, a new rejection, with newly found prior art is presented above.
 
Conclusion
                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY B SHAH/Examiner, Art Unit 3791